Citation Nr: 0934771	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  96-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increase in the 30 percent evaluation 
assigned for bilateral pneumothorax with right and left 
thoracotomy scars.  

3.  Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to July 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which, in part, denied service connection for a psychiatric 
disorder, including PTSD; granted service connection for 
bilateral defective hearing, rated noncompensable disabling; 
and denied an increased rating for bilateral pneumothorax 
with right and left thoracotomy scars.  The Board remanded 
the appeal for additional development in June 2004, and in 
April and October 2007.  

By rating action in December 2008, the AMC Washington, DC 
granted service connection for peptic ulcer disease (claimed 
as a stomach disorder), which had been on appeal before the 
Board, and assigned a noncompensable evaluation, effective 
from December 28, 1994, the date of receipt of claim.  
38 C.F.R. § 3.400(b)(2).  The Veteran and his representative 
were notified of this decision and did not express 
dissatisfaction with the rating assigned.  Accordingly, this 
issue is not in appellate status and will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, 
and there is no competent evidence that any current disorder 
is related to service.  

3.  There is no competent medical evidence of a diagnosis of 
PTSD.  

4.  The Veteran's respiratory disorder is manifested by 
dyspnea on exertion, FEV-1 value of no less than 84 percent, 
and FEV-1/FVC value of no less than 71.9 percent; there is no 
marked weight loss or other evidence of severe impairment of 
health, nor does he require use of systemic high dose 
corticosteroids or immuno-suppressive medications.  

5.  Since service connection was established, the Veteran's 
defective hearing is manifested by no greater than a Level I 
hearing loss in the right ear and Level II hearing loss in 
the left ear.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder, 
including PTSD due to disease or injury which was incurred in 
or aggravated by service, nor may any current psychosis be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pneumothorax with right and left thoracotomy 
scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.97, Part 4, Diagnostic Code 6602 (prior to and from 
October 7, 1996).  

3.  The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.85, 4.86, Part 4, including Diagnostic 
Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the Veteran's claim was received by VA in 1994, 
prior to the enactment of VCAA.  At that time, the Veteran 
was provided with appropriate notice concerning VA's duty to 
assist him in the development of his claim of service 
connection for PTSD, and of what evidence or information the 
Veteran was responsible to provide.  Further, in the October 
2007 remand and subsequent letter, dated in October 2007, the 
Veteran was provided adequate notice in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  With respect to notice under the holding in 
Vazquez-Flores, the October 2007 letter notified him that he 
must submit medical evidence that showed that his service-
connected disabilities had worsened and how they impacted his 
daily activities and employment.  

Although the 2007 letter was not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the 
claims were readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in January 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claims for service connection and increased 
ratings; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; that his respiratory disorder and defective hearing 
disabilities had worsened; of what evidence was necessary to 
establish service connection and an increased rating, and why 
the current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file, including all available 
records from the Social Security Administration.  The Veteran 
was examined by VA on at least two occasions during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on a review of 
the claims folder and medical records contained therein; 
contain a description of the history of the disabilities at 
issue; and document and consider the Veteran's complaints and 
symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination concerning 
the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on his claim for an increased rating for his 
respiratory disorder, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Concerning the claim of service connection for an acquired 
psychiatric disorder, including PTSD, the Board notes that 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination concerning the claim for a 
psychiatric disorder is not needed because there is no 
competent evidence of an in-service event, injury or disease 
as described by the Veteran, including on a presumptive 
basis, no persuasive evidence that any claimed condition is 
related to service, and there is sufficient evidence to 
decide the case.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
psychosis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disorder during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Psychiatric Disorder

The Veteran contends that he has PTSD due to various 
traumatic experiences he had in service.  In a statement 
received in June 1995, the Veteran reported that although he 
could not recall the specific dates or times of his traumatic 
experiences, he had vivid recollections of seeing body parts 
spread over a wide area from a plane crash in Vietnam; viewed 
the body of an officer who committed suicide by gunshot wound 
to the head, and had to endure the sounds and smells of dying 
soldiers in the hospital when he was treated for his 
respiratory problems in service.  He reported that while he 
was never in combat, he heard the sounds of gunfire and 
explosions from artillery fire while in Vietnam, and watched 
the hillside behind the NCO club burn from Napalm.  The 
Veteran reported that he believed that most of his stressors 
that he believes have caused his current psychiatric problems 
occurred when he was stationed in Korea.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the Veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the Veteran did 
not engage in combat with the enemy or that the Veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In this case, the Veteran does not claim, nor does the 
evidence of record show that he served in combat during 
service.  Further, the Veteran has not provided any specific 
information from which VA could attempt to confirm the vast 
majority of his alleged stressors.  Most of the stressors 
reported by the Veteran are essentially anecdotal in nature 
and can not be confirmed without more detailed information.  
Without the Veteran's cooperation on providing additional 
specific information, the Board is unable to undertake any 
meaningful development to determine the veracity of his 
allegations.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  Further, to the 
extent that the RO has verified with the U.S. Army and Joint 
Services Environmental Support Group in October 1997 that the 
Veteran's unit received incoming fire, as will be discussed 
below, there is no competent evidence diagnosing an acquired 
psychiatric disorder including PTSD related to any verified 
incident.

The service personnel records showed that the Veteran served 
in Vietnam from January 1967 to January 1968 as an Air Force 
administrative specialist and flight safety administrative 
clerk, and did not receive any awards or decorations denoting 
combat.  Since the Veteran did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The service treatment records are negative for any treatment, 
abnormalities or diagnosis referable to any psychiatric 
problems during service.  On a Report of Medical History for 
separation from service in May 1969, the Veteran reported a 
history of occasional nervousness and nightmares since 
childhood, but said that they were not incapacitating.  On 
examination, the Veteran's psychiatric status was normal.  

The Veteran made no mention of any psychiatric problems on 
his original claim for VA compensation benefits received in 
July 1969, or on VA examination in November 1969.  Although 
the Veteran was seen by VA on numerous occasions for various 
maladies from 1969 to 1977, he made no mention of any 
psychiatric problems until June 1977.  At that time, the 
Veteran reported the he often felt depressed or worried and 
had anxiety, insomnia, fatigue and irritability.  No specific 
psychiatric disorder was noted.  A diagnosis of nervousness 
was noted on a VA hospital report in November 1976.  The 
examiner indicated that the Veteran was on Librium, and that 
he did not display any nervousness or anxiety at that time.  

When seen by VA on an outpatient basis in June 1982, the 
Veteran reported that he was depressed secondary to his 
pending divorce.  The examiner indicated that the Veteran was 
coping adequately with situational stress, but that his 
tension could increase as the divorce hearing approached.  

The assessment on VA psychological evaluation in August 1982 
was adjustment disorder with mixed emotional features and 
psychological factors affecting physical condition (marital 
conflict affecting, although not causing, ulcer condition).  
The examiner indicated that implied in the diagnosis was a 
personality tendency, probably learned from childhood to 
avoid appropriate self-assertion until anger erupted in 
unmodulated fashion, characteristic of his relationship with 
his mother.  

A VA hospital summary report in November 1982, showed that 
the Veteran was hospitalized (first psychiatric admission) 
because of thoughts of wanting to kill his ex-wife and her 
boyfriend.  The diagnoses included substance and alcohol 
abuse, and schizoid personality.  On a social survey at that 
time, the Veteran related his symptoms to his marital 
problems and pending divorce.  The Veteran made no mention of 
any psychiatric problems related to service.  

The diagnosis on VA psychological testing in August 1994 was 
schizophrenia, paranoid type, chronic.  The examiner noted 
that the Veteran endorsed a large number of atypical 
responses on the Minnesota Multiphasic Personality Inventory-
II (MMPI-II) test, rendering his profile invalid.  

The evidentiary record includes letters from two family 
members, received in December 1994, to the effect that the 
Veteran was not the same person when he returned home from 
the service, and that he was drinking heavily and was often 
augmentative and abusive.  

A medical certificate from a private physician, dated in 
August 1994, indicated that the Veteran was "quite nervous - 
service related?"  The report did not include any clinical 
findings or any discussion or rationale.  

On VA examination in May 1995, the Veteran reported that he 
did not have any life threatening experiences in Vietnam, and 
said that he first began hearing voices in 1982.  He reported 
that he had a nervous condition prior to service, and that he 
believed that it increased during service.  He described 
symptoms of paranoia and auditory hallucinations and said 
that he did not have any friends, did not socialize, and did 
not have any recreational activities.  The diagnosis was 
schizophrenic disorder, chronic undifferentiated type.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for an acquired 
psychiatric disorder, including PTSD.  While the Veteran 
believes that service connection should be established for an 
acquired psychiatric disorder, including PTSD based on 
various, general and unverifiable experiences he had in 
service, he has not offered any competent evidence which 
suggests that he has PTSD or any other psychiatric disorder 
which is related to service.  Although the Veteran reported a 
history of nervousness and nightmares since childhood at the 
time of discharge from service, no pertinent psychiatric 
abnormalities were noted on examination at that time or until 
many years thereafter.  Furthermore, the Veteran has not 
presented any competent evidence relating any current 
psychiatric disorder to service.  

While the Veteran is competent to provide evidence of 
observable symptoms, he is not competent to offer an opinion 
as to such questions of medical diagnosis or causation as 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The issue in this case does not involve a simple diagnosis 
and the Veteran is not competent to provide more than simple 
medical observations.  The current diagnoses may not be 
diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disability.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Similarly, as the family members are not shown to possess any 
medical expertise, their opinions regarding the etiology of 
the Veteran's drinking and conduct subsequent to service is 
of little probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  Likewise, 
the Board finds that the August 1994 statement from the 
private physician is of no probative value.  The opinion is 
clearly equivocal and there is no explanation or analysis as 
to the basis of his assessment of a questionable relationship 
between a psychiatric disorder and the Veteran's military 
service.  In Bloom v. West, 12 Vet. App. 185, 187 (1999), the 
Court held that a medical opinion based on speculation, 
without supporting clinical data or other rationale does not 
provide the required degree of medical certainty.  See Miler 
v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, 
even when reached by a healthcare profession is not probative 
without a factual predicate in the record.)  

Inasmuch as there was no objective evidence of an acquired 
psychiatric disorder in service or until many years 
thereafter, and no competent evidence relating any current 
psychiatric disorder to service, the Board finds no basis for 
a favorable disposition of the Veteran's claim.  Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the claim of service 
connection for an acquired psychiatric disorder, including 
PTSD.  Accordingly, the appeal is denied.  

Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Bilateral Pneumothorax

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, the VA outpatient notes and private 
treatment records from 1993 to the present, and the findings 
from the multiple VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the Veteran will be summarized where 
appropriate.  

The regulations pertaining to rating disabilities of the 
respiratory system were amended during the Veteran's appeal.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased evaluation for the Veteran's respiratory 
disorder is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
Veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the Veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The Veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the Veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The Veteran's service-connected pneumothorax residuals have 
been rated under the provisions of Diagnostic Codes (DCs) 
6814-6602.  Prior to October 7, 1996, a pneumothorax was 
rated under 38 C.F.R. § 4.97, DC 6814 (1995), which provided 
a 100 percent evaluation for a spontaneous pneumothorax for 
six months.  Thereafter, the residuals were rated analogously 
to bronchial asthma, under DC 6602.

Prior to October 7, 1996, the rating criteria for bronchial 
asthma under DC 6602 provided for a 100 percent evaluation 
for pronounced bronchial asthma with very frequent asthmatic 
attacks characterized by severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  A 60 percent 
evaluation is warranted for severe frequent attacks (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 30 percent evaluation is 
assigned for moderate asthmatic attacks that are rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 10 percent 
evaluation is warranted for mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  

The revised criteria, effective from October 7, 1996, 
provides, in pertinent part, for a 30 percent evaluation with 
a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation is assigned with a FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is assigned with a FEV-1 of less than 
40 percent predicted, or; FEV-1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; bronchial asthma requiring daily use 
of high dose corticosteroids or immuno-suppressive 
medications.  A note to DC 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97, DC 6602 (2008).  

Further, under the criteria in effect since October 7, 1996, 
a traumatic chest wall defect, pneumothorax, etc., is rated 
under Diagnostic Code 6843.  Disorders rated under DC 6843 
are rated based on the General Rating Formula for Restrictive 
Lung Disease, which provides that a veteran will be rated as 
60 percent disabled with Forced Expiratory Volume (FEV-1) 40 
to 55 percent of predicted value; or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is 40 to 55 percent of predicted value; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 40 to 55 percent of 
predicted.  A 30 percent rating is warranted where FEV-1 is 
56 to 70 percent; FEV-1/FVC is 56 to 70 percent; or DLCO (SB) 
is 56 to 65 percent of predicted.  A 10 percent rating is 
warranted where FEV-1 is 71 to 80 percent; FEV-1/FVC is 71 to 
80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2008).

Under VA's rating procedures, use of post-bronchodilator 
findings is standard in pulmonary assessment and assures 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after 
bronchodilation).  

The 30 percent evaluation currently assigned for the 
Veteran's bilateral pneumothorax under DC 6602 has been in 
effect since July 1, 1975.  When examined by VA in May 1995, 
the Veteran reported a history of bronchitis, shortness of 
breath after walking one block or climbing one flight of 
stairs, and a productive cough.  On examination, the Veteran 
was in no acute respiratory distress.  There was no wheezing, 
rales or rhonchi, or any clubbing or cyanosis of the fingers.  
A chest x-ray study revealed a small fibrocalcific nodule in 
the right lung, fibrotic markings in the right apex, 
adhesions along the left cardiac border, and slightly 
elevated right diaphragm with adhesions in both costophrenic 
angles.  No acute infiltrates were seen.  Pulmonary function 
tests (PFT) revealed pre-bronchodilator FEV-1 of 94 percent.  
The examiner commented that the Veteran was able to perform 
all vital capacity maneuvers adequately, and that spirometry 
was normal.  The diagnosis was status post bilateral 
thoractomy with decreased chest expansion and probable mild 
restrictive ventilatory defect.  

On VA examination in August 2001, the Veteran's chest was 
symmetrical with a slightly wide AP (anterior-posterior) 
diameter.  Expansion was full and equal and there was 
prolonged respiratory phase on auscultation and somewhat 
distant breath sounds on inspiration.  The surgical scars 
about the chest area were not painful or tender to palpation 
and there was no signs of irritation, redness, heat, edema, 
hypertrophy, breakdown or adherence.  The scars were pinched 
and pulled away from the chest wall without complaint.  The 
diagnoses included status post pneumothoraces with residual 
surgical scars that were not tender or caused any functional 
impairment of the chest, neck, shoulders, or upper 
extremities, and COPD, clinically.  The examiner commented 
that the Veteran refused to complete an arterial blood gas 
request.  PFT revealed normal pre-bronchodilatory spirometry 
(FEV-1) and lung volumes with no significant change after 
bronchodilatory administration.  

When examined by VA in October 2008, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history and 
the clinical findings on examination.  The Veteran reported 
chronic bronchitis and a productive cough annually during the 
fall requiring antibiotics.  He reported dyspnea on exertion 
due to a touch of emphysema and was note to have been 
recently prescribed an Albuterol inhaler.  The Veteran also 
reported an occasional fever and night sweats, but no 
hemoptysis or daytime hypersomnolence.  On examination, the 
Veteran was in no acute respiratory distress.  There was 
diminished breath sounds at the bases without wheezing, 
rhonchi, or rales.  There was no pedal edema and the surgical 
scars were well-healed.  PFT revealed post-bronchodilatory 
FEV-1 of 84 percent and FEV-1/FVC of 71.9 percent.  DLCO-SB 
was noted to be 93 percent predicted.  The pulmonologist 
indicated that spirometry was within normal limits and that 
there was no significant response to bronchodilator.  Lung 
volumes were within normal limits and there was a mild 
reduction in diffusing capacity with normal inspiratory loop.  

Applying the old rating criteria to the clinical findings 
from the examinations during the pendency of the appeal, the 
Board finds that the Veteran's symptomatology does not 
warrant a rating in excess of 30 percent.  Specifically, the 
evidence does not show severe, frequent asthmatic attack 
occurring one or more times weekly, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, or more than light manual labor precluded.  
Further, there was no evidence of marked loss of weight or 
other evidence of severe impairment of health associated with 
the respiratory disorder.  Although the Veteran reported a 30 
pound weight loss when examined by VA in October 2008, the 
evidence of record showed that his weight reduction was due, 
in part, to planned dieting to decrease his saturated fats 
and sodium intake.  The evidence also showed a history of 
gastrointestinal problems, including ulcers and esophageal 
stricture with multiple surgical dilations.  (See June 1999 
and January 2002 VA outpatient notes.)  There is no competent 
evidence that even remotely suggested that the Veteran's 
weight loss was related in any fashion to his service-
connected respiratory disorder.  

Similarly, the clinical findings during the pendency of the 
appeal do not satisfy the criteria for the next higher rating 
of 60 percent under the revised rating criteria.  The medical 
evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids at anytime during the pendency of the appeal.  
A May 1995 VA PFT showed a pre-bronchodilator FEV-1 of 94 
percent predicted, and the most recent examination findings 
in August 2008, showed FEV-1 of 84 percent of predicted value 
with FEV-1/FVC of 71.9 percent after use of a bronchodilator.  
Further, the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method on most recent 
examination was reported to be 93 percent predicted.

Further, the Veteran is not shown to have had at least 
monthly visits to a physician for required care of 
exacerbations of any respiratory problems.  The VA and 
private treatment records during the pendency of the appeal 
do not reflect monthly visits for acute exacerbations or use 
of corticosteroids.  The objective evidence of record shows 
that the Veteran's respiratory problems are well controlled 
with current medications, and does not require intermittent 
courses of systemic corticosteroids of at least three courses 
a year.  

Finally, to the extent that the Veteran's service-connected 
disability encompasses thoracotomy scars, the Board has 
considered the provisions of 38 C.F.R. § 4.118 (2008).  The 
rating criteria for skin disorders were revised twice during 
the pendency of this appeal, effective August 30, 2002 and 
effective October 23, 2008.  Under the former criteria in 
effect prior to August 2002, a superficial scar which is 
poorly nourished, with repeated ulceration, is rated a 
maximum 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  A superficial scar that is tender and 
painful on objective demonstration also is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).   To warrant a compensable evaluation under the 
applicable criteria effective from August 2002, the evidence 
needed to show that scars, other than the head, face or neck, 
are deep or cause limited motion, covering an area or areas 
exceeding 6 inches (Diagnostic Code 7801); or are superficial 
and do not cause limited motion, covering an area or areas at 
least 144 square inches or greater (Diagnostic Code 7802); or 
are superficial and unstable (Diagnostic Code 7803); or are 
superficial, and painful on demonstration (Diagnostic Code 
7804); or cause some limitation of the function of the part 
affected (Diagnostic Code 7805). 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  However, the objective evidence 
of record does not show such symptomatology required under 
the criteria in effect prior to and from August 2002.  With 
respect to the second revision to the Rating Schedule, the 
Board notes that effective October 23, 2008, the portion of 
the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In light of the discussion above, the Board finds that the 30 
percent evaluation assigned for the Veteran's service-
connected respiratory disorder accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for a higher ratings.    



Defective Hearing

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2008).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2008).  See 
Lendenmann, supra.  



On VA audiological examination in May 1995, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
5
15
30
65
29
LEFT
5
20
30
55
23

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

On VA audiological examination in August 2001, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
30
45
80
43
LEFT
15
25
55
85
45

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner indicated that the Veteran 
had mild sensorineural hearing loss through 3000 hertz in the 
right ear and moderate loss in the left ear, dropping to 
severe sensorineural hearing loss from 4000 hertz, 
bilaterally.  

On VA audiological examination in March 2002, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
25
45
75
39
LEFT
10
20
55
90
44

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
examiner commented that the Veteran's hearing loss may cause 
some difficulties understanding speech under adverse 
listening conditions, e.g., soft or distant speech, and 
speech in groups and background noise.  However, in view of 
the normal hearing through the speech frequencies in both 
ears, and his history of intermittent otitis external, the 
examiner opined that the Veteran was not a good candidate for 
hearing aids at that time.  

On VA audiological examination in August 2008, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's complaints and 
audiological history.  The examiner also noted the findings 
from VA outpatient evaluations in February 2006 and January 
2008, which were not materially different from the other 
audiometric findings.  Otoscopic and typanometry examination 
revealed no pertinent abnormalities, bilaterally.  Puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
5
45
60
85
49
LEFT
15
60
65
90
58

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The examiner indicated that the Veteran 
had normal to severe sensorineural hearing loss right ear and 
normal to profound hearing loss in the left ear.  

Analysis

In this case, most significant (impaired) audiological 
findings on VA examinations during the pendency of this 
appeal were from the most recent audiological examination in 
August 2008.  Those findings showed an average puretone 
decibel loss for the Veteran's right ear, achieved by adding 
the loss at 1,000, 2,000, 3,000, and 4,000 Hz and dividing by 
four, was 49.  The percent of discrimination was 94.  By 
intersecting the column in Table VI (38 C.F.R. § 4.85) for 
average puretone decibel loss falling between 42 and 49 with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 58.  The percent of 
discrimination was 94.  The resulting numeric designation for 
the left ear is II.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  The RO has applied the rating schedule 
accurately, and there is no basis under the applicable 
criteria for the assignment of a higher evaluation.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, 
in this case, puretone thresholds were not 55 decibels or 
more at each of the four frequencies in either ear.  
Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from any of the VA examinations during the pendency 
of this appeal satisfy the provisions of § 4.86(b).  Thus, 
application of the provisions for exceptional patterns of 
hearing impairment is not warranted.  The RO has applied the 
rating schedule accurately, and there is no basis under the 
applicable criteria for the assignment of a compensable 
evaluation.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the Veteran's difficulties due to his hearing 
loss, the Board is constrained to abide by VA regulations.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  Further, in this case, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected respiratory disorder or hearing loss, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards.  The 
Veteran does not claim, nor does evidence of record show any 
periods of hospitalization for his service-connected 
disabilities.  Further, the Veteran has not submitted any 
credible evidence showing that his service-connected 
disabilities have markedly interfered with his employment 
status beyond that contemplated by the assigned evaluations.  
Thus, the evidence of records does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability ratings are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has considered whether the Veteran was 
entitled to staged ratings for his respiratory disorder and 
bilateral defective hearing.  However, upon review of all the 
evidence of record, the Board finds that at no time during 
the pendency of the appeal, to include consideration of the 
one-year period before the claim was received, have the 
Veteran's disabilities been more or less disabling than is 
reflected in the 30 percent and noncompensable evaluations 
assigned respectively.  




ORDER

Service connection for a psychiatric disorder, including PTSD 
is denied.  

An increased evaluation in excess of 30 percent for bilateral 
pneumothorax with right and left thoracotomy scars is denied.  

A compensable evaluation for bilateral defective hearing is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


